Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	The Terminal Disclaimer filed on 05/24/22 was approved. It links with Patent no.
10, 474, 647.
 	Applicant filed Terminal Disclaimer on May 24, 2022 to overcome the non-
statutory obviousness-type double patenting rejection over claims 33-47 of
Patent no. 10, 474, 647 and it has been entered.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
James W. Hinton (Reg. No. 73,114) on May 24, 2022.



Claims 1-47 (Cancelled). 
(New) A computer-implemented method of synthesizing and verifying concepts and concept relationships in complex knowledge representations, the method comprising, with at least one processor executing stored program instructions:
storing in at least one machine memory a first knowledge representation, one or more knowledge processing rules, and reference data, the first knowledge representation encoded as a first computer-readable data structure and comprising a first set of at least one concept or at least one relationship between two concepts;
applying the one or more knowledge processing rules to the first knowledge representation to generate a first set of one or more additional concepts or relationships between concepts not explicitly encoded in the first knowledge representation;
applying, using a statistical engine, at least one probabilistic method to the reference data to generate a second knowledge representation comprising a second set of at least one concept or at least one relationship between two concepts, the second knowledge representation encoded as a second computer-readable data structure;
evaluating a semantic coherence associated with the first knowledge representation using the second knowledge representation by comparing a probability assigned to a node or an edge between two nodes in the second knowledge representation to a probability threshold; 
modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation wherein the modifying comprises performing any one or more of the following based on the comparison to the probability threshold:
adding a relationship corresponding to the edge to the first or second knowledge representation;
removing a relationship corresponding to the edge from the first or second knowledge representation;
adding a concept corresponding to the node to the first or second knowledge representation; 
removing a concept corresponding to the node from the first or second knowledge representation;
adding metadata to a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationship corresponds to the edge; and
removing metadata from a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationships correspond to the edge; and
outputting the modified first or second knowledge representation to a data consumer.
(New) The method of claim [[1]] 48, wherein the first knowledge representation and the second knowledge representation are the same knowledge representation.
(New) The method of claim [[1]] 48, wherein evaluating the semantic coherence includes calculating the semantic coherence of two or more concepts in the first knowledge representation or the second knowledge representation, and wherein the calculating includes using probabilities associated with nodes of the second knowledge representation to compute joint probabilities associated with the nodes corresponding to the two or more concepts or calculating a frequency of occurrence in the reference data of one or more labels associated with the two or more concepts.
(New) The method of claim [[1]] 48, wherein modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation further comprises:
[[if]] where the second knowledge representation includes an edge between two nodes corresponding to two concepts in the first knowledge representation, and a probability in the second knowledge representation assigned to the edge exceeds a relationship probability threshold, adding a relationship corresponding to the edge to the first knowledge representation, and assigning a relevance to the relationship that corresponds to the probability of the edge.
(New) The method of claim [[1]] 48, wherein modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation further comprises:
[[if]] where the second knowledge representation includes an edge between two nodes corresponding to two concepts in the first knowledge representation, and a probability assigned to the edge in the second knowledge representation is less than a relationship probability threshold, removing a relationship corresponding to the edge from the first knowledge representation.
(New) The method of claim [[1]] 48, wherein modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation further comprises:
[[if]] where a probability associated with a node of the second knowledge representation exceeds a concept probability threshold, adding a concept corresponding to the node to the first knowledge representation, and assigning the concept a relevance that corresponds to the probability of the node.
(New) The method of claim [[1]] 48, wherein modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation further comprises:
[[if]] where the second knowledge representation contains a node, and a probability assigned to the node is less than a concept probability threshold, removing a concept corresponding to the node from the first knowledge representation.
(New) The method of claim [[1]] 48, wherein modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation further comprises:
at least one of: (i) adding a first concept or a first relationship to the first knowledge representation; and (ii) removing a second concept or a second relationship from the first knowledge representation;
wherein the adding or removing is determined by comparing (i) a first probability assigned to a node in the second knowledge representation corresponding to the first or second concept or (ii) a second probability assigned to an edge in the second knowledge representation corresponding to the first or second relationship, to a threshold probability.
(New) The method of claim [[1]] 48, wherein the data consumer comprises one or more people, one or more software modules, or one or more computing devices.
(New) The method of claim [[1]] 48, wherein the second knowledge representation comprises a set of at least one node or at least one edge between two nodes, wherein the set corresponds to the first set of at least one concept or at least one relationship between two concepts in the first knowledge representation.
(New) The method of claim [[1]] 48, wherein the second knowledge representation comprises at least one node or at least one edge between two nodes that corresponds to at least one concept or at least one relationship between two concepts that is not in the first knowledge representation.
(New) The method of claim [[1]] 48, wherein evaluating the semantic coherence includes determining a relevance of a first concept in the first knowledge representation to a second concept based on a probability associated with a node or an edge in the second knowledge representation. 
(New) The method of claim [[1]] 48, wherein evaluating the semantic coherence includes extracting an active concept from context information provided by the data consumer and determining a relevance of a first concept in the first knowledge representation to the active concept.
(New) The method of claim [[1]] 48, wherein the second knowledge representation comprises a statistical graphical model.
(New) The method of claim [[13]] 60, wherein the context information comprises a textual query or request, or one or more search terms.
(New) The method of claim [[1]] 48, wherein the reference data comprises any one or more of a file, a document, a chunk of a document, an image, a sound, a string of characters, a corpus of documents, one or more knowledge representations, structured data, unstructured data, and a non-text data source.
(New) The method of claim [[1]] 48, wherein the at least one probabilistic method includes inductive reasoning.
(New) The method of claim [[1]] 48, wherein the at least one probabilistic method includes any one or more of term frequency, term-document frequency, and inverse document frequency.
(New) A knowledge representation system for synthesizing and verifying concepts and concept relationships in complex knowledge representations, the system comprising: 
one or more processors; and 
at least one memory unit configured to store instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising:
storing in at least one machine memory a first knowledge representation, a set of one or more knowledge processing rules, and reference data, the first knowledge representation encoded as a first computer-readable data structure and comprising a first set of at least one concept or at least one relationship between two concepts;
applying the set of one or more knowledge processing rules to the first knowledge representation to generate a first set of one or more additional concepts or relationships between concepts not explicitly encoded in the first knowledge representation;
applying, using a statistical engine, at least one probabilistic method to the reference data to generate a second knowledge representation comprising a second set of at least one concept or at least one relationship between two concepts, the second knowledge representation encoded as a second computer-readable data structure;
evaluating a semantic coherence associated with the first knowledge representation using the second knowledge representation by comparing a probability assigned to a node or an edge between two nodes in the second knowledge representation to a probability threshold; 
modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation wherein the modifying comprises performing any one or more of the following based on the comparison to the probability threshold:
adding a relationship corresponding to the edge to the first or second knowledge representation;
removing a relationship corresponding to the edge from the first or second knowledge representation;
adding a concept corresponding to the node to the first or second knowledge representation; 
removing a concept corresponding to the node from the first or second knowledge representation;
adding metadata to a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationship corresponds to the edge; and
removing metadata from a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationships correspond to the edge; and
outputting the modified first or second knowledge representation to a data consumer.
(New) A non-transitory computer-readable storage medium storing processor-executable instructions which, when executed by one or more processors, cause the processors to perform a method comprising:
storing in at least one machine memory a first knowledge representation, a set of one or more knowledge processing rules, and reference data, the first knowledge representation encoded as a first computer-readable data structure and comprising a first set of at least one concept or at least one relationship between two concepts;
applying the set of one or more knowledge processing rules to the first knowledge representation to generate a first set of one or more additional concepts or relationships between concepts not explicitly encoded in the first knowledge representation;
applying, using a statistical engine, at least one probabilistic method to the reference data to generate a second knowledge representation comprising a second set of at least one concept or at least one relationship between two concepts, the second knowledge representation encoded as a second computer-readable data structure;
evaluating a semantic coherence associated with the first knowledge representation using the second knowledge representation by comparing a probability assigned to a node or an edge between two nodes in the second knowledge representation to a probability threshold; 
modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation wherein the modifying comprises performing any one or more of the following based on the comparison to the probability threshold:
adding a relationship corresponding to the edge to the first or second knowledge representation;
removing a relationship corresponding to the edge from the first or second knowledge representation;
adding a concept corresponding to the node to the first or second knowledge representation; 
removing a concept corresponding to the node from the first or second knowledge representation;
adding metadata to a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationship corresponds to the edge; and
removing metadata from a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationships correspond to the edge; and
outputting the modified first or second knowledge representation to a data consumer.
Allowable Subject Matter
 	Claims 48-67 are allowed. Claims 1-47 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “applying the one or more knowledge processing rules to the first knowledge representation to generate a first set of one or more additional concepts or relationships between concepts not explicitly encoded in the first knowledge representation; applying, using a statistical engine, at least one probabilistic method to the reference data to generate a second knowledge representation comprising a second set of at least one concept or at least one relationship between two concepts, the second knowledge representation encoded as a second computer-readable data structure; evaluating a semantic coherence associated with the first knowledge representation using the second knowledge representation by comparing a probability assigned to a node or an edge between two nodes in the second knowledge representation to a probability threshold; modifying the first knowledge representation or the second knowledge representation based on the semantic coherence evaluation wherein the modifying comprises performing any one or more of the following based on the comparison to the probability threshold: adding a relationship corresponding to the edge to the first or second knowledge representation;
removing a relationship corresponding to the edge from the first or second knowledge representation; adding a concept corresponding to the node to the first or second knowledge representation; removing a concept corresponding to the node from the first or second knowledge representation; adding metadata to a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationship corresponds to the edge; and removing metadata from a concept or a relationship in the first or second knowledge representation, wherein the concept corresponds to the node and the relationships correspond to the edge; and
outputting the modified first or second knowledge representation to a data consumer”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163